TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00070-CV



          Destry W. Kittman, Glendee Kittman and Martha S. Kittman, Appellants

                                                  v.

            W. Shane Kittman, Donald E. Arnold and Gwen B. Arnold, Appellees


     FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT
         NO. 36643, HONORABLE GUILFORD L. JONES III, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellants Destry W. Kittman, Glendee Kittman, and Martha S. Kittman have filed

an unopposed motion to abate this appeal pending the district court’s preparation of findings of facts

and conclusions of law that appellants assert are required and now overdue. We grant appellants’

motion, abate this appeal, and remand this cause to the district court with instructions that the court

prepare any findings of fact and conclusions of law required by the Texas Rules of Civil Procedure.

               We further instruct appellants to file either a motion to reinstate the appeal or a report

advising us of the status of the appeal by no later than August 6, 2012.



                                               __________________________________________

                                               Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Abated

Filed: June 8, 2012